Detailed Action

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US-6,909,667) in view of Camwell et al. (US-8,115,651).

In regards to claim 1, Shah teaches a telemetry system for carrying information along a pipe string in a wellbore [fig. 1, col. 1 L. 15-20]. Shah teaches that the system comprises an acoustic telemetry method (a first telemetry method) and a mud pulse telemetry method and/or electromagnetic telemetry method (a second telemetry method) [col. 6 L. 66-67, col. 7 L. 1-2 and L. 21-26, col. 8 L. 1-4, L. 31-36 and L. 53-60]. Furthermore, Shah teaches that the first telemetry method is used to transmit data from a bottomhole assembly to a surface computer [col. 7 L. 21-26 and L. 52-61, col. 9 L. 37-41]. This teaching means that the first telemetry method includes a first surface node that interfaces with a surface computer system. Also, Shah teaches that the second telemetry method transmits data from the bottomhole assembly to the surface computer system [col. 3 L. 47-56, col. 6 L. 66-67, col. 7 L. 1-6, col. 9 L. 24-30]. This teaching 
Shah does not teach that the first telemetry method is implemented as a multi-hop topology that includes at least two proximal downhole nodes comprising sensors and capable of receiving signals transmitted with the second telemetry method.
On the other hand, Camwell teaches the range of acoustic communications (first telemetry method) can be improved by placing two or more proximal nodes that retransmit received data from a transmitting node to the surface node [fig. 4 and 5, col. 1 L. 29-34 and L. 38-43, col. 5 L. 1-9, col. 6 L. 20-27, col. 7 L. 53-61]. This teaching means that the first telemetry method can be implemented in a multi-hop topology, wherein the multi-hop topology includes a first surface node and at least two proximal downhole nodes. Furthermore, Camwell teaches that sensors are communicatively coupled to the at least two proximal downhole nodes of the multi-hop topology [col. 6 L. 20-27, col. 7 L. 28-38]. Camwell teaches that the at least two proximal nodes can receive data sent by a second telemetry method and retransmit the received data [col. 5 L. 30-38, col. 7 L. 18-22]. This teaching means that the at least two proximal nodes are capable of receiving signals transmitted with the second telemetry method.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Camwell’s teachings of placing two or more 

In regards to claim 2, the combination of Shah and Camwell, as applied in claim 1 above, further teaches that the first telemetry method utilizes signal transmission in a different physical channel than the second telemetry method [see Shah col. 6 L. 66-67, col. 7 L. 1-2, L. 28-32 and L. 65-67, col. 8 L. 1].

In regards to claim 3, the combination of Shah and Camwell, as applied in claim 2 above, further teaches that the first telemetry method is an acoustic telemetry in a wall of the pipe string [see Shah col. 7 L. 28-32, col. 8 L. 31-33].  

In regards to claim 4, the combination of Shah and Camwell, as applied in claim 2 above, further teaches that the second telemetry method is a mud-pulse telemetry in a bore of the pipe string [see Shah col. 6 L. 66-67, col. 7 L. 1-2, col. 8 L. 31-33].

In regards to claim 5, the combination of Shah and Camwell, as shown in claim 1 above, teaches the claimed system.

In regards to claim 6, the combination of Shah and Camwell, as shown in claim 2 above, teaches the claimed system.

In regards to claim 7, the combination of Shah and Camwell, as shown in claim 3 above, teaches the claimed system.

In regards to claim 8, the combination of Shah and Camwell, as shown in claim 4 above, teaches the claimed system.

In regards to claim 9, the combination of Shah and Camwell, as shown in claim 1 above, teaches the claimed system.

In regards to claim 10, the combination of Shah and Camwell, as shown in claim 2 above, teaches the claimed system.

In regards to claim 11, the combination of Shah and Camwell, as shown in claim 3 above, teaches the claimed system.

In regards to claim 12, the combination of Shah and Camwell, as shown in claim 4 above, teaches the claimed system.

In regards to claim 13, the combination of Shah and Camwell, as shown in claim 1 above, teaches a system performing the claimed functionality. Therefore, the combination also teaches the method.

In regards to claim 14, the combination of Shah and Camwell, as shown in claim 2 above, teaches the claimed system.

In regards to claim 15, the combination of Shah and Camwell, as applied in claim 13 above, teaches that the distal downhole node transmit sensor data [see Shah col. 6 L. 49-55]. This teaching means that the distal downhole node comprises electronics, and it is inherent that the electronics are powered by a power supply. 
Furthermore, teaches that devices placed downhole can be powered using a battery [se Camwell col. 2 L. 59-61].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Camwell‘s teachings of using a battery to provide power to the node in the distal downhole node taught by the combination because a battery provides reliable power to the node without increasing complexity to the system.

In regards to claim 16, the combination of Shah and Camwell, as applied in claim 15 above, teaches that wherein the second telemetry method is an electromagnetic telemetry in a formation surrounding the wellbore [see Shah col. 7 L. 65-67, col. 8 L. 1 and L. 53-60].  

In regards to claim 18, .  
Claim(s) 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US-6,909,667) in view of Camwell et al. (US-8,115,651) as applied to claim(s) 16 and 18 above, and further in view of Logan et al. (US-10,961,843).

In regards to claims 17 and 20, the combination of Shah and Camwell, as applied in claims 16 and 18 above, teaches that wherein the second telemetry method is an electromagnetic telemetry in a formation surrounding the wellbore [see Shah col. 7 L. 65-67, col. 8 L. 1 and L. 53-60].  Also, the combination teaches that the sensors are capable of receiving the signals transmitted with the second telemetry method [see Camwell col. 5 L. 30-38, col. 7 L. 18-22]. However, the combination does not teach that the signals are received while tripping the pipe string out of the wellbore and at the same time a pipe joint is removed from the pipe string.
On the other hand, Logan teaches that electromagnetic communication can continue in situations when drilling fluid is not flowing [col. 2 L. 35-40].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Logan’s teachings of being able to transmit data using the second telemetry method when fluid is not flowing in the method taught by the combination because it will permit the system to maintain communication even when the drill operation is stopped.
The combination of Shah, Camwell and Logan teaches that the second telemetry method can be used when drilling is not flowing and that signals are communicated through the formation [see Shah col. 7 L. 65-67, see Logan col. 2 L. 35-40]. These teachings means that the sensors are capable to signals transmitted with the second 

In regards to claims 19, the combination of Shah and Camwell, as applied in claims 16 and 18 above, teaches that wherein the second telemetry method is an electromagnetic telemetry in a formation surrounding the wellbore [see Shah col. 7 L. 65-67, col. 8 L. 1 and L. 53-60].  Also, the combination teaches that the sensors are capable of receiving the signals transmitted with the second telemetry method [see Camwell col. 5 L. 30-38, col. 7 L. 18-22]. However, the combination does not teach that the signals are received at the same time a pipe joint is added to the pipe string.
On the other hand, Logan teaches that electromagnetic communication can continue in situations when drilling fluid is not flowing such as when a pipe joint is added [col. 2 L. 35-40].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Logan’s teachings of being able to transmit data using the second telemetry method when fluid is not flowing in the method taught 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANKLIN D BALSECA/Examiner, Art Unit 2685